Citation Nr: 1401799	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  In his February 2011 VA Form 21-4142, the Veteran reported that, between August 2008 and February 2011, he received treatment for bilateral hearing loss, tinnitus, and his bilateral foot condition at the Beaumont, Texas VA Outpatient Clinic.  Additionally, the Veteran submitted a copy of a Beaumont, Texas VA Audiology Outpatient Clinic appointment card, which indicated that an appointment was scheduled for June 22.  The Board notes that treatment records from the Beaumont, Texas VA Outpatient Clinic for the identified time period have not been associated with the claims file.  Accordingly, the outstanding VA treatment records must be obtained and associated with the claims file.

Additionally, the September 2008 VA medical examination report did not adequately address whether the Veteran's plantar calcaneal spur, left foot, was related to the Veteran's active service.  Thus, a new VA examination is necessary with respect to the Veteran's bilateral foot disorder claim.  Furthermore, the September 2008 Audiology examination report did not contain an adequate rationale in support of the VA audiologist's opinion that the Veteran's hearing loss and tinnitus were not caused by or related to active service.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  Consequently, an addendum opinion is necessary with respect to the September 2008 audiological examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain copies of all outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss, tinnitus, and bilateral foot condition, to include records from the Beaumont, Texas VA Outpatient Clinic from August 2008 to present, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file. 

2.  Thereafter, obtain an addendum opinion from the same examiner who conducted the September 2008 VA audiological examination or, if unavailable, the Veteran should be afforded a new VA audiological examination.  If the September 2008 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  

The examiner is asked to address the following questions:

	a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any bilateral hearing loss disability is causally related active service, to include in-service acoustic trauma or electrical shock.  

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus is causally related to active service, to include in-service acoustic trauma or electrical shock.  

In rendering the requested opinions, the examiner should reconcile his or her opinions with the March 2011 private audiologist opinion that indicated that the Veteran's tinnitus and hearing loss are at least as likely as not related to excessive noise exposure while serving in the military.

3.  The Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of any bilateral foot condition.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should list all diagnoses related to the Veteran's feet and ankles.  In doing so, the examiner should consider treatment records from the Houston, Texas VAMC noting that the Veteran was assessed with Achilles bursitis or tendinitis. 

Thereafter, based on the examination results, and the evidence of record, to include the Veteran's in-service treatment for Achilles tendonitis, the examiner is asked to address the following questions:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed foot condition is causally related to any incident during active service, to include the Veteran's in-service Achilles tendonitis or bilateral heel stress fractures.  

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's plantar calcaneal spur is causally related to active service, to include the Veteran's in-service Achilles tendonitis or bilateral heel stress fractures.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiners must provide complete rationales for all conclusions reached.  

The claims file and a copy of this remand must be reviewed by the VA examiners.  All VA examiners should indicate in the examination report whether the claims file and a copy of this remand was reviewed.  

4.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


